
	

114 S1210 IS: Oil and Gas Production and Distribution Reform Act of 2015
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1210
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Mrs. Capito (for herself, Mr. Cassidy, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the timely consideration of all licenses, permits, and approvals required under
			 Federal law with respect to oil and gas production and distribution. 
	
	
		1.Short title
 This Act may be cited as the Oil and Gas Production and Distribution Reform Act of 2015.
		2.FERC process coordination with respect to regulatory approval of oil and gas projects
			(a)Definitions
 In this section: (1)AgencyThe term agency means a Federal or State agency or unit of local government identified under subsection (b).
 (2)CommissionThe term Commission means the Federal Energy Regulatory Commission. (3)Federal authorization (A)In generalThe term Federal authorization means any authorization required under Federal law with respect to an application for authorization or a certificate of public convenience and necessity relating to oil and gas production and distribution.
 (B)InclusionsThe term Federal authorization includes any permits, special use authorizations, certifications, opinions, or other approvals as may be required under Federal law with respect to an application for authorization or a certificate of public convenience and necessity relating to oil and gas production and distribution.
 (b)IdentificationAs soon as practicable after an application for Federal authorization is submitted, the Commission shall identify each Federal or State agency or unit of local government that may consider an aspect of that application.
			(c)Invitation
 (1)In generalThe Commission shall invite each agency identified under subsection (b) to cooperate or participate in the review process for the application.
 (2)DeadlineAn invitation issued under paragraph (1) shall establish a deadline by which a response to the invitation shall be submitted, which may be extended by the Commission for good cause.
 (d)Deadline for Federal authorizationEach agency delegated the authority to review an aspect of the application under subsection (c)(1) shall make a final decision on the aspect of the Federal authorization under consideration by that agency by not later than 90 days after the date on which the Commission issues the final environmental document of the Commission, unless a different schedule is otherwise established by Federal law.
 (e)Deference to CommissionIn making a decision with respect to a Federal authorization, each agency shall give deference, to the maximum extent authorized by law, to the scope of environmental review that the Commission determines to be appropriate.
 (f)Concurrent ReviewsEach agency considering an aspect of an application for Federal authorization shall— (1)carry out the obligations of that agency under applicable law concurrently and in conjunction with the review required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), unless doing so would impair the ability of the agency to conduct needed analysis or otherwise carry out those obligations;
 (2)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to complete the required Federal authorizations by the deadline described in subsection (d); and
 (3)transmit to the Commission a statement— (A)acknowledging notice of the deadline under subsection (d); and
 (B)describing the plan formulated under paragraph (2). (g)Issue Identification and Resolution (1)IdentificationEach agency considering an aspect of an application for Federal authorization shall identify, as soon as practicable, any issues of concern that may delay or prevent the agency from granting the authorization.
				(2)Issue Resolution Meeting
 (A)In generalOn request of an agency or applicant, the Commission shall convene a meeting with the relevant agencies and the applicant to resolve any issues that may—
 (i)delay completion of the environmental review document; or (ii)result in the denial of any Federal authorization.
 (B)Meeting DateA meeting requested under subparagraph (A) shall be held not later than 21 days after the date on which the Commission receives the request for the meeting, unless the Commission determines that there is good cause to extend the deadline.
 (C)NotificationOn receipt of a request for a meeting under subparagraph (A), the Commission shall notify all relevant agencies of—
 (i)the request for the meeting; (ii)the nature of the issue to be resolved; and
 (iii)the date for the meeting. (3)Elevation of Issue Resolution (A)In generalIf the issue is not resolved within 30 days after a meeting under this paragraph, the Commission shall forward for resolution the dispute to the heads of the relevant agencies.
 (B)InclusionIn the case of a failure to achieve resolution by a State agency or unit of local government, the Commission shall forward for resolution the dispute to the head of the Federal agency overseeing the delegated authority.
 (h)Failure To meet deadlineIf an agency does not complete a proceeding for an approval that is required for a Federal authorization by the deadline described in subsection (d), the head of the relevant Federal agency (including, in the case of a failure by the State agency or unit of local government, the Federal agency overseeing the delegated authority) shall—
 (1)notify Congress and the Commission of the failure; and (2)describe in that notification an implementation plan to ensure completion.
 (i)Application ProcessingThe Commission may allow an applicant seeking Federal authorization to fund a third-party contractor or Commission staff to assist the Commission in reviewing the application.
			(j)Accountability; transparency; efficiency
 (1)In generalFor applications requiring multiple Federal authorizations, the Commission, in consultation with any agency considering an aspect of the application, shall track and make available to the public on the website of the Commission information relating to the actions required to complete permitting, reviews, and other requirements.
 (2)InclusionsInformation tracked under paragraph (1) shall include the following: (A)The deadline described in subsection (d).
 (B)A list of all the actions required by each applicable agency to complete permitting, reviews, and other requirements necessary to obtain a final decision on the Federal authorization.
 (C)The expected completion date for each action listed under subparagraph (B). (D)A point of contact at the agency accountable for each action listed under subparagraph (B).
 (E)In the event that an action is still pending as of the expected date of completion, a brief explanation of the reason for the delay.
					
